Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on April 27, 2021.
As directed by the amendment: Claims 1-2 and 10-11 were amended.  Claims 9 and 16-20 were cancelled.  Claims 1-2, 4-7, and 10-15 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (5,155,685) in view of Lafleche et al. (2014/0059781) and Roth et al. (2004/0054306).

Kishi is silent regarding the first bladder having a pressure sensor configured to detect a pressure of the first bladder only; the controller configured to set a target pressure according to a selection of an occupant sitting on the seat bottom; the inflation of the first bladder being until the pressure of the first bladder reaches to a target pressure, as detected by the pressure sensor of the first bladder, and to inflate the second bladder based on the time expended for the first bladder to be inflated to the target pressure.
Lafleche teaches a related inflatable patient support seat (patient support 20, Fig. 1; see lines 3-7 of [0038]) having a first bladder (“second inflatable bladder … adapted to support a sacral region of a patient” see lines 1-6 of [0007], which may correspond to the seat zone bladder 58, Fig. 2, lines 15-18 of [0048]) and a second bladder (“first 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat mechanism of Kishi to include a pressure sensor configured to detect a pressure of the first bladder only, and to have the controller include a user selectable interface to adjust a target 
The modified Kishi/Lafleche device thus has a first bladder (15, Fig. 2 of Kishi) with a pressure sensor configured to detect a pressure of the first bladder only (see lines 9-11 of [0007] of Lafleche), and the inflation of the second bladder (17, Fig. 2 of Kishi) is based upon the inflation of the first bladder (such as by a fixed ratio of the first bladder, see lines 1-13 of [0079]), but the modified device does not specifically state the inflation of the second bladder based on the time expended for the first bladder to reach the target pressure.
Roth teaches a related inflatable massage device (Fig. 2A) which applies pneumatic pressure to the body via inflatable bladders (inflatable bladders 250a-l, Fig. 2B), and Roth states the bladders may have approximately the same inflated volume, and thus, there is substantially even inflation timing and substantially even applied pressure in order to provide smooth massage dynamics without overly complicating the inflation fluid control (see the last two sentences of [0032]; see also the table after [0072] which shows a bladders of the same volume will have an equal expected inflation time, given a 4 lpm flow rate; and see the table after [0073]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the inflatable bladders and the controller of 
The modified Kishi/Lafleche/Roth device as currently combined appears to only have a single pressure sensor, configured to detect a pressure of the first bladder only (see lines 9-13 of [0007] of Lafleche, and note that para. [0007] of Lafleche only references this one air pressure sensor). However, even if the modified device were interpreted to have an additional pressure sensor for the second bladder, it is noted that it has been held that the omission of an element is obvious if the function of the element is not desired (see MPEP 2144.04(II)(A)). In the instant case, Kishi does not have any air pressure sensors, and Lafleche describes an embodiment where there are two inflatable bladders (see lines 1-3 of [0007]) but only one air pressure sensor (see lines 9-13 of [0007]), and the inflation level of the first bladder can be used to determine the suitable inflation level of the second bladder (see the last sentence of [0007]). Thus, based upon the teaching of Lafleche, a single air pressure sensor for the first bladder can be used to determine the appropriate air pressure in the second bladder. 

Regarding claim 2, the modified Kishi/Lafleche/Roth device discloses a third bladder (bladder 19a, Fig. 2 of Kishi), the seat assembly lacking any pressure sensor configured to detect a pressure of the third bladder (in the modified device, there is only one pressure sensor and it is detecting the pressure of the first bladder); and wherein the controller is further configured to inflate the third bladder based on the time expended for the first bladder to be inflated to the target pressure (in the modified device, the bladders associated with the user’s back are also being inflated based upon a fixed ratio of the inflation for the first bladder, see lines 1-13 of [0079] of Lafleche).
Regarding claim 4, the modified Kishi/Lafleche/Roth device discloses wherein the controller is further configured to (able to) deflate the first bladder and the second bladder (see lines 1-7 of [0065] of Lafleche), to re-inflate the first bladder to the target pressure (re-inflation step, see paragraph [0075] of Lafleche), as detected by the pressure sensor of the first bladder (see lines 9-13 of [0007] of Lafleche), and to re-inflate the second bladder based on (i) the time expended for the first bladder to be 
Regarding claim 5, the modified Kishi/Lafleche/Roth device discloses wherein the controller is configured to inflate the second bladder based on (i) the time expended for the first bladder to be inflated to the target pressure (as taught by Roth monitoring the inflation time(s)), and (ii) a factor accounting for a difference between the target pressure and a different target pressure of the second bladder (see lines 1-13 of [0079] of Lafleche, the factor can be for example, 105%). 
Regarding claim 6, the modified Kishi/Lafleche/Roth device discloses wherein the controller is configured to inflate the second bladder based on (i) the time expended for the first bladder to be inflated to the target pressure (as taught by Roth monitoring the inflation time(s)), and (ii) a factor accounting for any differences between the first bladder and the second bladder (see lines 1-13 of [0079] of Lafleche, the factor can be for example, 105%, which will account for a desired pressure difference between the first bladder and the second bladder). 
Regarding claim 10, Kishi discloses a method for a seat assembly (Fig. 2) having a seat (seat 1, Fig. 2) including a seat bottom (seat cushion 3, Fig. 2), a first bladder (hip supporting air-bag 15, Fig. 2) in the seat bottom (3), and a second bladder (thigh 
Kishi is silent regarding the first bladder having a pressure sensor configured to detect a pressure of the first bladder only; setting a target pressure according to a selection of an occupant sitting on the seat bottom; detecting a pressure of the first bladder with the pressure sensor; the inflation of the first bladder being until the pressure of the first bladder reaches to the target pressure, as detected by the pressure sensor of the first bladder, and inflating the second bladder based on the time expended for the first bladder to be inflated to the target pressure.
Lafleche teaches a related inflatable patient support seat (patient support 20, Fig. 1; see lines 3-7 of [0038]) having a first bladder (“second inflatable bladder … adapted to support a sacral region of a patient” see lines 1-6 of [0007], which may correspond to the seat zone bladder 58, Fig. 2, lines 15-18 of [0048]) and a second bladder (“first inflatable bladder” see lines 1-3 of [0007] which may correspond to the thigh zone bladder 60, Fig. 2),wherein the first bladder has a pressure sensor configured to detect a pressure of the first bladder only (air pressure signals indicative of a level of air 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat mechanism of Kishi to include a pressure sensor configured to detect a pressure of the first bladder only, and to have the controller include a user selectable interface to adjust a target pressure and an algorithm that bases the inflation of the second bladder based upon the suitable inflation level of the first bladder as taught by Lafleche because this will help to sufficiently distribute the patient’s weight, thereby improving comfort (see the last two 
The modified Kishi/Lafleche method thus has a first bladder (15, Fig. 2 of Kishi) with a pressure sensor configured to detect a pressure of the first bladder only (see lines 9-11 of [0007] of Lafleche), and the inflation of the second bladder (17, Fig. 2 of Kishi) is based upon the inflation of the first bladder (such as by a fixed ratio of the first bladder, see lines 1-13 of [0079]), but the modified method does not specifically state the inflation of the second bladder based on the time expended for the first bladder to reach the target pressure.
Roth teaches a related inflatable massage device (Fig. 2A) which applies pneumatic pressure to the body via inflatable bladders (inflatable bladders 250a-l, Fig. 2B), and Roth states the bladders may have approximately the same inflated volume, and thus, there is substantially even inflation timing and substantially even applied pressure in order to provide smooth massage dynamics without overly complicating the inflation fluid control (see the last two sentences of [0032]; see also the table after [0072] which shows a bladders of the same volume will have an equal expected inflation time, given a 4 lpm flow rate; and see the table after [0073]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the inflatable bladders and the controller of Kishi/Lafleche to have each of the bladders be substantially the same volume and utilize the inflation time(s) associated with the first bladder to determine an appropriate fixed ratio of the inflation time for the remaining bladders, such as the second bladder as 
The modified Kishi/Lafleche/Roth method as currently combined appears to only have a single pressure sensor, configured to detect a pressure of the first bladder only (see lines 9-13 of [0007] of Lafleche, and note that para. [0007] of Lafleche only references this one air pressure sensor). However, even if the modified device were interpreted to have an additional pressure sensor for the second bladder, it is noted that it has been held that the omission of an element is obvious if the function of the element is not desired (see MPEP 2144.04(II)(A)). In the instant case, Kishi does not have any air pressure sensors, and Lafleche describes an embodiment where there are two inflatable bladders (see lines 1-3 of [0007]) but only one air pressure sensor (see lines 9-13 of [0007]), and the inflation level of the first bladder can be used to determine the suitable inflation level of the second bladder (see the last sentence of [0007]). Thus, based upon the teaching of Lafleche, a single air pressure sensor for the first bladder can be used to determine the appropriate air pressure in the second bladder. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kishi/Lafleche/Roth to omit any air pressure sensors associated with the second bladder in order to simplify operation of the device and reduce material costs, since it 
Regarding claim 11, the modified Kishi/Lafleche/Roth method discloses wherein the seat assembly includes a third bladder (bladder 19a, Fig. 2 of Kishi), the seat assembly lacking any pressure sensor configured to detect a pressure of the third bladder (in the modified method, there is only one pressure sensor and it is detecting the pressure of the first bladder); and inflating the third bladder based on a time expended for the first bladder to be inflated to the target pressure (in the modified method, the bladders associated with the user’s back are also being inflated based upon a fixed ratio of the inflation for the first bladder, see lines 1-13 of [0079] of Lafleche).
Regarding claim 12, the modified Kishi/Lafleche/Roth method discloses deflating the first bladder and the second bladder (see lines 1-7 of [0065] of Lafleche), re-inflating the first bladder to the target pressure (re-inflation step, see paragraph [0075] of Lafleche), as detected by the pressure sensor of the first bladder (see lines 9-13 of [0007] of Lafleche), and re-inflating the second bladder based on (i) the time expended for the first bladder to be inflated to the target pressure and (ii) a time expended for the first bladder to be re-inflated to the target pressure (in the modified method, the bladders are deflated and re-inflated numerous times, as the process is repeated as seen in Fig. 8 of Lafleche. Each time the seat bladder is found to be at a certain suitable 
Regarding claim 13, the modified Kishi/Lafleche/Roth method discloses inflating the second bladder based on (i) the time expended for the first bladder to be inflated to the target pressure (as taught by Roth monitoring the inflation time(s)), and (ii) a factor accounting for a difference between the target pressure and a different target pressure of the second bladder (see lines 1-13 of [0079] of Lafleche, the factor can be for example, 105%). 
Regarding claim 14, the modified Kishi/Lafleche/Roth method discloses inflating the second bladder based on (i) the time expended for the first bladder to be inflated to the target pressure (as taught by Roth monitoring the inflation time(s)), and (ii) a factor accounting for any differences between the first bladder and the second bladder (see lines 1-13 of [0079] of Lafleche, the factor can be for example, 105%, which will account for a desired pressure difference between the first bladder and the second bladder). 
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (5,155,685) in view of Lafleche et al. (2014/0059781) and Roth et al. (2004/0054306) as applied to claims 1 and 10 above, and further in view of Bolam et al. (6,786,879).
Regarding claim 7, the modified Kishi/Lafleche/Roth device discloses wherein: the controller is further configured to start a timer (timer 41, Fig. 2 of Kishi), but is silent regarding the timer being upon inflating the first bladder to the target pressure and 
For example, Bolam teaches a related device (Fig. 4) which applies pneumatic pressure to the body via inflatable bladders (inflatable chambers 22a-d, 24a-d, Fig. 4). Bolam has a control means (40, Fig. 4) which has modes of operation stored in a controller memory (44, Fig. 4; col. 11, lines 38-41) including using real-time feedback of the pressure in a chamber in order to adjust the inflation time of the chamber during the current or subsequent inflation cycles (see col. 5, lines 30-33; see also col. 17, lines 3-8).  For example, if the inflation pressure from using the default time interval (from PROM 44, Fig. 4) is too low, then the subsequent inflation will use a longer inflation time interval (see col. 17, lines 9-13). Bolam’s controller is configured to inflate and terminate inflation of the bladder(s) based on a timer (see col. 20, lines 30-36, the controller is configured to inflate and terminate inflation of any of the bladders through the control of the valves. Furthermore, the controller is configured to measure how long it takes to inflate to a desired pressure. Thus, this acts as a timer), and to record from a reading of the timer the time expended for the first bladder to be inflated to the target pressure (the controller contains a volatile memory 48 and PROM 44, and the control means 40 will adjust the time interval to correspond to the “actual time needed” for the chamber to inflate properly, see col. 17, lines 4-15). 

Regarding claim 15, the modified Kishi/Lafleche/Roth method discloses wherein: the controller is further configured to start a timer (timer 41, Fig. 2 of Kishi), but is silent regarding the timer being upon inflating the first bladder to the target pressure and stopping the timer and terminating the inflating of the first bladder upon the pressure of the first bladder, as detected by the pressure sensor of the first bladder reaching the target pressure, and to record from a reading of the timer the time expended for the first bladder to be inflated to the target pressure. However, the use of a timer as part of a controller is well known. 
For example, Bolam teaches a related device (Fig. 4) which applies pneumatic pressure to the body via inflatable bladders (inflatable chambers 22a-d, 24a-d, Fig. 4). Bolam has a control means (40, Fig. 4) which has modes of operation stored in a controller memory (44, Fig. 4; col. 11, lines 38-41) including using real-time feedback of the pressure in a chamber in order to adjust the inflation time of the chamber during the current or subsequent inflation cycles (see col. 5, lines 30-33; see also col. 17, lines 3-8).  For example, if the inflation pressure from using the default time interval (from PROM 44, Fig. 4) is too low, then the subsequent inflation will use a longer inflation time interval (see col. 17, lines 9-13). Bolam’s controller is configured to inflate and terminate inflation of the bladder(s) based on a timer (see col. 20, lines 30-36, the controller is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kishi/Lafleche/Roth to monitor the time it takes for the first bladder to reach the target pressure as taught by Bolam, so that the proper inflation time can be measured and saved in the memory to be used for subsequent inflations.
Response to Arguments
Applicant's arguments filed April 27, 2021, have been fully considered but they are not persuasive. 
Regarding the argument that Lafleche discloses inflating the first bladder for a time dependent on a penetration depth of the occupant, which is at least somewhat like being dependent on the weight of the seat occupant as taught by Kishi, and accordingly Lafleche does not disclose setting the target pressure to which the first bladder is inflated according to a selection of the seat occupant (see the second full paragraph of page 9 of the Remarks), this argument is not well taken. Lafleche specifically discloses a controller (controller 116, touch screen 118, Fig. 7, Fig. 11) with a user interface (Fig. 11) that allows a user to set the target pressure according to their selection (a user can 
Regarding the argument that Kishi already employs an algorithm which bases the inflation of the second bladder based upon the inflation level of the first bladder for the purpose of helping to distribute the patient’s weight, as in col. 4, lines 1-17 and Figs. 6-7 of Kishi … where target pressures A and B are a function of one another (see the penultimate paragraph of page 10 of the Remarks), this argument is not well taken. There is nothing in the cited portion of Kish that suggests the target pressures A and B are a function of one another, or that the second bladder is based upon the inflation level of the first bladder. Instead, the target pressures of Kishi are specifically shown to be a function of the user’s weight (see col. 4, lines 1-17).
Regarding the argument that Kishi employs this algorithm “because this will help to distribute the [seat occupant’s] weight, thereby improving comfort” and therefore it is improper to modify the Kishi reference with the feature taught by Lafleche (see the penultimate paragraph of page 10 of the Remarks), this argument is not well taken. The operation of Kishi’s inflatable seat does depend on the detected weight of the user, but the specific weight distribution effect of Lafleche is not disclosed by Kishi. Furthermore, Kishi is now also being modified by Lafleche in order to advantageously allow the controller to set the target pressure to fit their particular desire.
Regarding the argument that modifying Kishi to include a pressure sensor configured to detect a pressure of the first bladder only, without more, does not result in helping distribute the patient’s weight and improve comfort (see the last sentence of page 10 of the Remarks, through the first three lines of page 11 of the Remarks), this argument is and to have the controller include an algorithm which bases the inflation of the second bladder based upon the suitable inflation level of the first bladder as taught by Lafleche” (emphasis added). Furthermore, it is noted that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton” KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). One of ordinary skill in the art, when modifying the seat mechanism to include the pressure sensor taught by Lafleche would also be modifying the controller to allow the pressure to be used as feedback, as in Lafleche.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Odderson (2002/0108180) discloses a related inflatable seat with multiple bladders. Moran et al. (2003/0038517) discloses a related inflatable seat with multiple bladders. Rumney (2003/0080699) discloses a related inflatable seat with control based on the inflation time. Cho (2004/0056520) discloses a related inflatable seat that has a timer for inflating different bladders. Newton (2017/0172830) discloses a related inflatable patient support wherein the relationship of pressure versus time for different pairs of inflatable bladders may the same.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785     

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785